DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13-15, filed on 7/29/2022, with respect to objection to claims 4 and 22; 35 U.S.C. 101 rejection of claim 32; and 35 U.S.C. 103(a) rejection of claims 1-2, 8, 29, and 31-33 have been fully considered and are persuasive.  The objection to claims 4 and 22; 35 U.S.C. 101 rejection of claim 32; and 35 U.S.C. 103(a) rejection of claims 1-2, 8, 29, and 31-33  has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, 8-16, 19-25, 29, 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-2, 4, 8, 29, and 31-33:
The present invention describes a computer-implemented positioning method executed by a controller in a vehicle, said positioning method comprising: obtaining local motion data generated by a motion detector in the vehicle; computing a current estimated position of the vehicle as a function of the local motion data; operating an RF module in the vehicle to receive a reference signal from at least one base station in an environment of the vehicle, wherein the at least one base station is configured for telecommunication and is part of a 3GPP infrastructure; processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operating a positioning algorithm on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components, wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components, wherein said processing the reference signal comprises determining, at a current time point, measured values of the at least one path parameter for a plurality of multipath components; and identifying the selected set of multipath components among the plurality of multipath components by finding a best match between the measured values of the at least one path parameter for the plurality of multipath components and preceding values of the at least one path parameter for the selected set of multipath components at a preceding time point.  The closest prior art, NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) together discloses a similar feature, but fails to disclose said processing the reference signal comprises determining, at a current time point, measured values of the at least one path parameter for a plurality of multipath components; and identifying the selected set of multipath components among the plurality of multipath components by finding a best match between the measured values of the at least one path parameter for the plurality of multipath components and preceding values of the at least one path parameter for the selected set of multipath components at a preceding time point.  These distinct features have been added to independent claims 1 and 33, thus rendering claims 1-2, 4, 8, 29, and 31-33 allowable.
(2) Regarding claims 9, 11, and 34:
The present invention describes a computer-implemented positioning method executed by a controller in a vehicle, said positioning method comprising: obtaining local motion data generated by a motion detector in the vehicle; computing a current estimated position of the vehicle as a function of the local motion data; operating an RF module in the vehicle to receive a reference signal from at least one base station in an environment of the vehicle, wherein the at least one base station is configured for telecommunication and is part of a 3GPP infrastructure; processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operating a positioning algorithm on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components, wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components, wherein the RF module is operated to receive the reference signal as transmitted between different pairs of antennas on the at least one base station and the RF module, and wherein said processing the reference signal comprises: determining, for each pair of antennas, measured values of the at least one path parameter for a plurality of multipath components; analyzing the measured values for all of the pairs of antennas for grouping of the measured values into clusters; computing cluster values for at least a subset of the clusters as a function of the measured values in the respective cluster; and processing the cluster values to determine the measured values for the selected set of multipath components.  The closest prior art, NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) together discloses a similar feature, but fails to disclose the RF module is operated to receive the reference signal as transmitted between different pairs of antennas on the at least one base station and the RF module, and wherein said processing the reference signal comprises: determining, for each pair of antennas, measured values of the at least one path parameter for a plurality of multipath components; analyzing the measured values for all of the pairs of antennas for grouping of the measured values into clusters; computing cluster values for at least a subset of the clusters as a function of the measured values in the respective cluster; and processing the cluster values to determine the measured values for the selected set of multipath components.  These distinct features have been added to independent claims 9 and 34, thus rendering claims 9, 11, and 34 allowable.
(3) Regarding claims 10 and 35:
The present invention describes a computer-implemented positioning method executed by a controller in a vehicle, said positioning method comprising: obtaining local motion data generated by a motion detector in the vehicle; computing a current estimated position of the vehicle as a function of the local motion data; operating an RF module in the vehicle to receive a reference signal from at least one base station in an environment of the vehicle, wherein the at least one base station is configured for telecommunication and is part of a 3GPP infrastructure; processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operating a positioning algorithm on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components, wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components, wherein said processing the reference signal comprises determining, at a sequence of time steps, measured values of the at least one path parameter for a plurality of multipath components; analyzing the measured values determined at the sequence of time steps for grouping of the measured values into clusters; computing cluster values for at least a subset of the clusters as a function of the measured values in the respective cluster, and processing the cluster values to determine the measured values for the selected set of multipath components.  The closest prior art, NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) together discloses a similar feature, but fails to disclose said processing the reference signal comprises determining, at a sequence of time steps, measured values of the at least one path parameter for a plurality of multipath components; analyzing the measured values determined at the sequence of time steps for grouping of the measured values into clusters; computing cluster values for at least a subset of the clusters as a function of the measured values in the respective cluster, and processing the cluster values to determine the measured values for the selected set of multipath components.  These distinct features have been added to independent claims 10 and 35, thus rendering claims 10 and 35 allowable.
(4) Regarding claims 12-16, 19-22, and 36:
The present invention describes a computer-implemented positioning method executed by a controller in a vehicle, said positioning method comprising: obtaining local motion data generated by a motion detector in the vehicle; computing a current estimated position of the vehicle as a function of the local motion data; operating an RF module in the vehicle to receive a reference signal from at least one base station in an environment of the vehicle, wherein the at least one base station is configured for telecommunication and is part of a 3GPP infrastructure; processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operating a positioning algorithm on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components, wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components, further comprising intermittently updating the selected set of multipath components by addition or removal of one or more multipath components as a function of at least one of a quality parameter for the respective multipath component and a duration for the respective multipath component.  The closest prior art, NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) together discloses a similar feature, but fails to disclose intermittently updating the selected set of multipath components by addition or removal of one or more multipath components as a function of at least one of a quality parameter for the respective multipath component and a duration for the respective multipath component.  This distinct feature has been added to independent claims 12 and 36, thus rendering claims 12-16, 19-22, and 36 allowable.
(5) Regarding claims 23-25 and 37:
The present invention describes a computer-implemented positioning method executed by a controller in a vehicle, said positioning method comprising: obtaining local motion data generated by a motion detector in the vehicle; computing a current estimated position of the vehicle as a function of the local motion data; operating an RF module in the vehicle to receive a reference signal from at least one base station in an environment of the vehicle, wherein the at least one base station is configured for telecommunication and is part of a 3GPP infrastructure; processing the reference signal to determine measured values of at least one path parameter for a selected set of multipath components; and operating a positioning algorithm on at least the current estimated position and the measured values to calculate a current output position of the vehicle and position information for an origin of each of the multipath components, wherein the positioning algorithm is configured to assume a linear path between the RF module and the position of the origin for each of the multipath components, wherein said processing the reference signal comprises determining a frequency response vector for the reference signal, generating a first matrix comprising mutually displaced subsets of the frequency response vector; computing eigenvalues for a covariance matrix of the first matrix; identifying significant multipath components based on the eigenvalues; and determining the measured values for the selected set of multipath components as a function of the significant multipath components.  The closest prior art, NPL1 (Multipath Assisted Positioning in Vehicular Applications by Markus Ulmschneider, Ronald Raulefs, Christian Gentner and Michael Walter, dated Oct 2016) in view of NPL2 (Multipath Assisted Positioning for Pedestrians using LTE Signals by Markus Ulmschneider and Christian Gentner, IEEE 2016) together discloses a similar feature, but fails to disclose said processing the reference signal comprises determining a frequency response vector for the reference signal, generating a first matrix comprising mutually displaced subsets of the frequency response vector; computing eigenvalues for a covariance matrix of the first matrix; identifying significant multipath components based on the eigenvalues; and determining the measured values for the selected set of multipath components as a function of the significant multipath components.  This distinct feature has been added to independent claims 23 and 37, thus rendering claims 23-25 and 37 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/8/2022